Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,623,285 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-29-2021 has been entered.
 
         Informal or Non-Responsive Reissue Amendment         
The amendment filed 11-29-2021 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
As per Reissue guidelines detailed in MPEP 1453 and 37 C.F.R. 1.173, amendments to the claims in a reissue application require proper 
The examiner has reviewed and examined the claims but any further similar violation of the reissue rules for amending claims may be met with a notice of informal or non-responsive amendment. Correction is Required.

                                 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (microprocessor) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a microprocessor receives movement data…, storing movement data…, determines the angle of the barbell level indicator…, stores a limit angle…, and emits a warning on the alarm…, as recited in claim 1; and the microprocessor receives movement data…, stores movement data…, determines the angle of the barbell level indicator…, stores a limit angle…, and emits a warning on the alarm…, as recited in claim 8; microprocessor determining a number of repetitions of an exercise … lowering the barbell” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the microprocessor limitations the corresponding structure would include the specific programming or algorithm disclosed as performing the actual functions recited in these claims. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 8, the limitation that the microprocessor determines the angle of the barbell on which the indicator is secured is vague and unclear because the indicator has not been claimed as being secured to a barbell. The preamble clearly indicates that the claims are drawn to only the indicator device, not to the combination of the indicator and the barbell. Clarification as to the scope of these claims are required. 
 With respect to claim 8, there is a double recitation of determines the angle of the barbell level indicator. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Salhani-2013/0085418 in view of Wong-7,644,506.

a housing 50 shaped to fit against a rounded surface of a barbell (any shaped housing is shaped to fit against a rounded surface as this language only implies the structure can be pressed against the rounded surface);
a movement sensor 126 secured within the housing;
an alarm 102; and 
a microprocessor 114, X9 [0015] located within the housing and in electronic communication with a memory (inherently has memory because the preset limit angle must be stored into memory because it needs to be continuously compared to the real-time present angle), the movement sensor, and alarm- [0048]; the microprocessor receives movement data and data related to an angle of the level indicator from the movement sensor, stores movement sensor data on the memory; and determines the angle of the level indicator with the microprocessor [0015], [0040] based on the movement data stored on the memory; stores a limit angle on the memory; and emits a warning on the alarm [0040] when the angle of the level indicator is determined by the microprocessor to exceed the limit angle stored on the memory.


	With respect to claim 3, Salhani discloses the level indicator of claim 1, wherein the alarm comprises an audible alarm configured to emit an audible signal when the angle of the level indicator is greater than the limit angle [0040].
	With respect to claim 4, Salhani discloses the level indicator of claim 2, wherein the alarm comprises one or more visual indicators configured to illuminate when the angle of the level indicator is determined by the processor to be greater than the limit angle [0037].
	With respect to claim 5, Salhani discloses the level indicator of claim 4, wherein the alarm further comprises one or more LED lights configured to illuminate when the angle of the level indicator is greater than the limit angle [0037]. It would have been obvious to have used LED’s to light up the backlit display when the alarm is activated as LED’s were a common light source at the time of the invention and would have been an obvious design 
With respect to claim 6, Salhani discloses the level indicator of claim 3 further comprising a push button in electrical communication with the microprocessor for calibrating an initial angle of the level indicator [0050].
With respect to claim 7, Salhani discloses the level indicator of claim 2, wherein the short-range communications module comprises a transmitter [0040], [0049]. However, it is not specifically Bluetooth®. Given that Bluetooth® was a common wireless communication mechanism at the time of the invention, it would have been obvious to have used it to allow communication between the level sensor of Salhani and the portable receiver. It would have been the simple choice of one of a finite number of known wireless communication mechanisms, and there would have been very reason to have expected success to have used it in the communication module of Salhani.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strother-4,888,875 in view of Salhani-2013/0085418 and Watterson-2013/0288859.

a housing 15 shaped to fit against a rounded surface of a barbell 11; the housing has a concave lower surface with magnets 25 within the housing for securing the housing to the barbell; and 
a movement sensor 32 secured within the housing. However, Strother fails to teach the alarm and microprocessor located within the housing and in electronic communication with a memory, the movement sensor, and alarm; the microprocessor receives movement data and data related to an angle of the barbell level indicator from the movement sensor and stores movement sensor data on the memory; determines the angle of the barbell level indicator with the microprocessor based on the movement sensor data stored on the memory; stores a limit angle on the memory; and emits a warning on the alarm when the angle of the barbell level indicator is determined by the microprocessor to exceed the limit angle stored on the memory.
Salhani teaches a level indicator including: 
a housing 50 shaped to fit against a rounded surface of a barbell;
a movement sensor 126 secured within the housing;
an alarm 102; and 

	Watterson discloses the use of accelerometers on barbells for keeping track of the number of reps a user has performed during an exercise regimen [0045]. 
It would have been obvious to have provided Strother with the alarm, microprocessor and accelerometer movement sensor of Salhani and Watterson, in order to provide the user with important information regarding the barbell being level during exercises without the need to look at the level during exercising, which would be required by Strother alone. The alarm 
With respect to claim 2, Strother as modified by Salhani and Watterson makes obvious the barbell level indicator of claim 1, further comprising a short range communications module in electrical communication with the microprocessor for transmitting data related to the angle and movement of the barbell level indicator from the movement sensor-Salhani [0040], [0049] to a mobile device. It would have been 
	With respect to claim 3, Strother as modified by Salhani and Watterson makes obvious the level indicator of claim 1, wherein the alarm comprises an audible alarm configured to emit an audible signal when the angle of the barbell level indicator is greater than the limit angle-Salhani [0048], [0040].
	With respect to claim 4, Strother as modified by Salhani and Watterson makes obvious the barbell level indicator of claim 2, wherein the alarm comprises one or more visual indicators (backlighting and displays actual angle) configured to illuminate when the angle of the barbell level indicator is determined by the processor to be greater than the limit angle [0037].
	With respect to claim 5, Strother as modified by Salhani and Watterson makes obvious the barbell level indicator of claim 4, wherein the alarm further comprises one or more LED lights configured to illuminate when the angle of the barbell level indicator is greater than the limit angle [0037]. It would have been obvious to have used LED’s to provide the backlighting and numerical angle display when the alarm is activated as 
With respect to claim 6, Strother as modified by Salhani and Watterson makes obvious the barbell level indicator of claim 3 further comprising a push button 116, 118, 120, 122 in electrical communication with the microprocessor for calibrating an initial angle of the barbell level indicator [0050].
With respect to claim 7, Strother as modified by Salhani and Watterson makes obvious the barbell level indicator of claim 2, wherein the short-range communications module comprises a transmitter [0040], [0049]. Given that Bluetooth® was a common wireless communication mechanism at the time of the invention, as disclosed by Watterson [0053], it would have been obvious to have used it to allow communication between the level sensor of Salhani and the portable receiver. It would have been the simple choice of one of a finite number of known wireless communication mechanisms, and there would have been every reason to have expected success to have used it in the communication module of Salhani.
With respect to claim 8, see rejection of claim 2. 

With respect to claim 10, see rejection of claim 5.
With respect to claim 11, see rejections of claims 1 and 8. 
 
Response to Arguments
Applicant's arguments filed 11-29-2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Salhani and Wong fail to teach elements of claim 1; including a housing shaped to fit against a rounded barbell and detecting movement of the barbell with the sensor. Applicant also argued that there is no motivation to combine Salhani and Wong. 

The examiner disagrees. As explained above, claims 1 and 8 do not positively recite the indicator being secured to the barbell. The indicator housing is only required to be shaped to fit against a rounded barbell. A  structure of any shape can fit against a rounded barbell. Claim 1 does not recite any specific shape for the housing. Applicant cannot rely on the combination of the indicator and the barbell for patentability because the combination is not being positively claimed; only the sub-combination of the 
The modification of Salhani by Wong only modifies using magnets on the housing 10 to attach it to a support such as 25 instead of the tongue and groove arrangement of Salhani. Both devices of Salhani and Wong are levels so they are clearly in the same field of endeavor, or at least reasonably pertinent to a problem solved by applicant. To qualify as analogous art both were involved with how to determine the angle of an element, and how to provide notice to users of an angle over that which is desired through the use of alarms of some sort. Therefore, they are combinable and the modification would in no way make Salhani unusable for its intended purpose. Contrary to Applicant’s contention, the combination would not eliminate the strap of Salhani; it only changes the manner in which housing 10 is attached to the support 25. If the housing of Salhani as modified by Wong to include magnets were placed against and 
Applicant relies on the same arguments above when arguing against the combination of Strother, Salhani and Watterson and are no more persuasive here. The microprocessor of Salhani would indeed perform the same claimed functions if placed on the barbell of Strother. 
Applicant is arguing against the references individually instead of what the combination of references would teach a POSITA.
All of the references are analogous art as they are all levels or movement sensors and/or exercise equipment such as barbells. The prior art of Strother teaches of placing a level onto a barbell to indicate the angle of the level and hence the barbell during exercise. The other references teach the remaining components of the microprocessor, alarms, etc. which are used on exercise equipment or other levels. Regardless of the fact that a level may be used for monitoring whether a patient wearing the level has gotten out of bed, at its basic structure it is simply a level. What it is used for is not determinative of the scope of the general teachings of the device. 

  				   Conclusion
Claims 1-11 are rejected.
 

                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 

Signed: /GLENN K DAWSON/ 			Conferees: /BMF/ and /GAS/
Primary Examiner, Art Unit 3993